Case 0:17-cv-60533-JEM Document 211 Entered on FLSD Docket 07/09/2019 Page 1 of 21




                              UN ITED STA TES D ISTRICT CO UR T
                              SO U THERN D ISTRICT O F FLORID A
                                FORT LAUDERDALE DIVISION

                       CA SE N O .17-60533-ClV -M AR TIN EZ-O TA ZO -M Y ES


    Lt.Col.ROD NEY SCO TT PA TTERSON ,
                                                                               ..    D
          Plaintiff,
                                                                  FILEO :Y            .-...,,-   D,C,
                                                                              ' ..
                                                                              . ,



                                                                       Jpt2% 2r1,
    AM ERICA N A IR LIN ES,IN C,
                                                                       ct
                                                                        A>
                                                                         h
                                                                         kp
                                                                          t
                                                                          s
                                                                          '.
                                                                           l
                                                                           rrt
                                                                             '
                                                                             /
                                                                             hlbK,jpqk.q
          D efendant.
                                                                       :,i,o:pqyr
                                                                               -.
                                                                                J-
                                                                                 ltM
                                                                                   iTjA4
                                                                                       gl




      LT.COL.RODNEY S.PATTERSON'S M OTION FOR SANCTIO NS AGAINST
     AM ERICAN AIRLINES AND ITS ATTORNEYS.STAY O F THE CASE PENDING
            RESOLUTION OF THE M OTION AND REO UEST FOR OM L
                          A R G U M ENT/H EA RIN G
Case 0:17-cv-60533-JEM Document 211 Entered on FLSD Docket 07/09/2019 Page 2 of 21




                                      1. Introduction and Backzround

          Plaintiff, Lt.Col Rodney S.Patterson, respectfully subm its this m otion for Sanctions
  against A m erican A irlines and its Attorneys for failure to m ake disclosures or to cooperate in
  discovery underRule 37 oftheFederalRulesofCivilProcedure and hasbroughtthisaction against
  American AirlinesGroup,Inc.and itswhollyowned subsidiary,Am erican Airlines,lnc.underthe
  Unifonn ServicesEmploymentand ReemploymentRightsAct(ttUSERRA'')38U.S.C.jj4301
  et seq. Patterson is an Am erican A irlines pilot and a retired Lieutenant Colonel in the United
   StatesAnnyReserve.Heclaim shissubstantiverightsgrantedby USERRA wereviolatedand that
  hewassubjectedtodiscriminationandretaliationasadirectresultofhisperfonningserviceinthe
  uniform ed services from Septem ber22-25,2015.Thatperiod of service w asa m otivating factor
  in A m erican's alleged unlawfulactions in the form ofan investigation to attem ptpunishm entand
  the subsequentuse ofderogatory allegationsobtained from stillunidentified individualsto provide
   atig-leafofjustitication foramentalhealthevaluationwhen punishmentfailed.

           Patterson provided verbal notice of m ilitary service to his em ployer, which was
  acknow ledged by his supervisor Jam es Bonds. Captain Bonds then dem anded orders from
   Patterson (notrequired underUSERRA per20 C.F.R.1002.87 and facially violates 38 U.S.C.
   4302(b)11asaprerequisitetohisabsenceformilitary serviceduringacriticalfotzr-dayperiod.2
   Bonds further expressed displeasttre at the prospect of Patterson's absence during this critical
   m anning period. Bonds displeasure soon m orphed into anger after another m anagem ent pilot
   DavidTatum sentBondsanemailthatthey(AA managementlgottûplayed''.3Pattersonwasissued
   a leave and earnings statement(See Exhibit 1)ofwhich he provided an extractto Bonds to
   document his service (See also attached Record of Performance, Exhibit 2) (note--this
   docum entation isnotrequired to be given to an em ployerper20 C.F.R .1002.121 for a four-day
   absence. Itis in evidence in this action tbrthe courtto consider,nottbrdefendantA A to accept
   orreject).Bondsdemandstoproducedocumentationinviolationof20C.F.R.1002.121continued

   lThe legalm axim tiexpressio unius estexclusio alterius'' clearly applieshere.Thatm axim has been defined as
   follows:isExpression ofonething istheexclusion ofanother....Mention ofonething impliescxclusion ofanother.
   . ..W hen certain personsorthingsarespecified in alaw ,contract,orwill.an intention to excludeallothersfrom its
   operation maybeinferred.''Black'sLaw Dictionary,RevisedFourth Edition,page692 (internalcitationsomitted).
   2ThewordsofUSERRA m ustbeconstruedliberally infavorofthosein theuniform ed services.Gordon,388F.2dat
   81. USERRA isdefined by38U.S.C.jj4301,etseq and theimplementingregulationsunder20C.F.R Part1002.
   3M ilitary serviceisnotagame,thelanguage ofUSERRA isplain. Patterson m ettherequirem entsunderU SERRA
   to asserthisrightsgranted by Congress.
Case 0:17-cv-60533-JEM Document 211 Entered on FLSD Docket 07/09/2019 Page 3 of 21




  through late O ctober,2015. Bonds repeats a chain of lies in his deposition to cover up for his
  unlawfuldemandsand harassmentofPatterson,tûifyou can produce someumm orders''.(See
  Exhibit 3) Bonds leftan audio message which conveys the context supporting Patterson's
  harassmentclaimsunderUSERRA.Bondswould havethecourtbelievehisunlawfuldemand was
   simply ignoranceby stating lsaid ktplease''.(at82-81However,ignorance wasno excuse for
  violating the law and the actofdem anding orders was unlawfulregardless ofwhether he said
  please.Thepilot'scollectivebargainingagreementissupersededbyUSERRA (20CFR 1002.71.
  Bonds in his m ind,could request docum entation,how ever under U SERRA ,Patterson w as not
  obligated to com ply w ith Bond'srequestforduty periodslessthan 30 days. W hen thatrequestfor
  docum entation crossed the lineofdem andingunderthreatofdisciplinary action,thenthatactwas
  unlawful.(SeeExhibit4) Bondsfurtherintendsto deceivethe coul'tby statingthatPatterson's
  responsewastardy(ECF 127-1@ 87-231.Anunlawfuldemandcaninnowaybeconsideredtardy
  furtherm isleading the CourtthatPatterson w as involved in errantbehaviorregarding hism ilitary
  service. Bond's docum entation dem and under threat of punishm entw as unlaw ful.Even if the
  period ofservice wasgreaterthan 30 days,the em ployerisnotperm itted to dem and docum entation
  that does not exist or is notreadily available and the em ployee is not liable for adm inistrative
  delaysintheissuanceofmilitarydocumentsg38USC j4312(t)44)1(20CFR j1002.1221.Thisis
  clearevidence thatAm erican actsw ith recklessdisregard forevery provision ofU SERRA .

          On oraboutSeptember24,2015,Bonds notitied Patterson thathe was being placed on
  ûçpaidwithheld''(apaid administrativeleavestatuswherePattersonhadreduced responsibilities,
  no ability to w ork overtim e,am ong m any reductions in the status he leftw ith on Septem ber22,
  2015)pending aninvestigation into aW orkplaceEnvironmentHarassmentComplainttiledby a
  thoroughly discredited co-workerwho had made almostidenticalcomplaintsformonths.(that
  com plainantwasG lenn W hitehouse,w ho regurgitated a M arch,20l5 com plaint,resurrected to be
  used as a convenientw eapon againstLt.Col.Patterson.

         Patterson com pleted his m ilitary service on Septem ber 25,20l5. Bonds later adm itted
  lurking discrim inatory m otives in his deposition, that ûkhe didn't like the way Patlerson w as
  perform ing his m ilitary service''and tûhe w as trying to teach Patterson a lesson''.Bonds also
  admitted thatAmerican didn't have the money to charge Patterson's m ilitary absence to his
  accnledvacationbalance(anothersubstantiverightgrantedunderUSERRA)(38U.S.C.4316(d)),
Case 0:17-cv-60533-JEM Document 211 Entered on FLSD Docket 07/09/2019 Page 4 of 21




  (likelyBondswasrefeningtohow hisbonuswouldbeimpactedasaresultofPatterson'smilitary
  service). (ECF 127-11 Patterson wasaregularline holderin September,2015 and American
  called on a resel've pilot to cover Patlerson's m ilitary service.Bonds m ade a lf atspaw '' 4 of
  A m erican's upper m anagem ent,w ho is liable under U SERRA for the actions of its supervisor
  Jam es Bonds.5

        Theso-called investigation wasnotasearchforobjectivetnlth.6 Itwasneitherthorough
  norindependent.7Americanmanagementwasmerelylookingforderogatoryinfonnation (ifthis
  seemsunbelievable,seetheDOT O1G ReporqJuly 10,2018)8(SeeExhibit5) ltwasinBond's
  own wordsthathe gBonds)ttsmelled aRat''(demeaning the serviceoftheveteran). American,
  using inductive reasoning and ignoring allevidence contrary to thatconclusion,proceeded in bad
  faith toharm Lt.Col.Patterson (see emailsbetween uppermanagementdiscussinghow tobest
  harm PattersonltAA Production).W hentheSection21processfailedbecauseofthedueprocess
   considerations inherentin thatprocess,A m erican then dubiously turned to the Section 20 process


   4In the fable The A'
                      /tlrllc.v and theCatby l7th-century poetJean de La Fontaine,a wily m onkey convincesan
   unwittingcatto pullchestnutsfrom ahottire.Asthecatscoopsthechestnutsfrom thefireonebyone,burninghis
   paw ashedoesso,themonkey eagerlygobblesthem up,leavingnoneforthecat.Today,thetenn tçcat'spaw''refers
   to som eonewho isusedby anotherto accomplishtheotherperson'spurposes.
   hlps://www.apa.orWmonitor/zoIl/06/in
   5Staub v.ProctorHospital,562 U.S.41l(201l). InStaub,theCourtheld thatktifasupervisorperformsan act
   motivatedbyantimilitaryanimusthatisintended bythesupervisortocauseanadverseemploymentaction,and ifthat
   actisaproximatecauseoftheultimateemploymentaction,thentheemployerisliableunderUSERRA.Ajuryfound
   thatStaub's'lmilitarystatuswasamotivatingfactorin(Proctor's)decisiontodischargehim''andawardedStaubover
   $50,000 in damages.The Supreme Courtreversed the Seventh Circuitand upheld the validity ofthe ççcat'spaw''
   theory.
   6Fisherv.Ll/ -f/l/nlndug,lnc,No.15-40428,2017W L 562444(5thCir.2017),theU.S.CourtofAppealsforthe
   Fifth Circuitapplied the tlcat'sPaw Theory''to revive an employee's retaliation claim ,finding the em ployer
   violated federallaw w hen itf'ired the em ployeeforselling pornographic DV DSon com pany tim e.The em ployee
   was protected from unlawfulretaliation for having complained a month prior that he was subjected to
   discriminationby asupervisorwhocalled him çtboy'',andthe DVD saleswereuncoveredduring astingoperation
   hatched by a disgruntled co-worker and supervisor who were upsetwith the employee forcomplaining about
   discrimination.USERRA allowsmilitarypersonneland formermilitaryyersonnelto sueemployersand actual
   em ployersfordiscrim ination and adverseemploym entactionsbased on thelrm ilitary status.ln effect,itrecognizes
   m ilitary serviceand statusasaprotected classandgivesthisclassstanding
   7inStaub,(See/#),JusticeScalianotedthesimilarity betweenUSERRA and TitleVIl,furtheremphasizing the
   importanceforemployersofconducting athorough analysisofa1lallegations,rebuttalsand defenses(emphasis
   addedlpresentedduringaninvestigation.Congressadded''terms,conditions,andprivileges''ofemploymenttothe
   definitionofbenefitsofemploymenttoUSERRA in2011(andVEVRAA)wasCongress'waytoaddthosecovered
   by the two law sunderTitleV IlofCivilRights Act.
   8The FA A inspectorassigned to investigate the complainthad conversations with the head oftheA A tlighttest
   program abouttçproblem pilots,''areferencetopilotswhofiledcomplaints.Ratherthanobjectivelyreview thebasis
   fortheircomplaints,ascalledforin FAA guidance,theinspectorrequested andreceived information from Am erican
   Airlinesthatcouldhavebeen usedto discreditthepilotsw ho voicedconcerns.



  N
Case 0:17-cv-60533-JEM Document 211 Entered on FLSD Docket 07/09/2019 Page 5 of 21




  which hadnodueprocessrightsin ordertoreach itsendgoal.TheDOT OIG,agovernmentfinder
  of facthas established that A m erican engaged the FA A in a sim ilar pattem of m isconduct and
  caused theFAA toproceedinalikemannertocoverup safetyviolationsinthatcase (USERRA
  violationsinthiscasel,toavoiditsobligationswhichendangeredthetlyingpublic.

         A s a pretextto teaching Patlerson a lesson,Bonds likely enlisted the assistance ofG lenn
  W hitthouse,an AA Captain in M iami,to resurrectpartofastale,highly-inflam matory eomplaint
  w hich w as investigated by A A Corporate Security on or about M arch, 2015.Bonds,a form er
  reservist,probably knew hisilgeteven''actionswould be fotmd unlawfulifsubjected to any
  scnztiny. Even so,he and Captain Brian Beach (Bond'sboss)weremade aware on orabout
  Septem ber28,2015 thattheirgeteven schem e againstPatterson wasprobably unlaw fulby Captain
  Brian Vitale(aveteran'srightsadvocateandAA pilotltseeExhibit6).

         The tw o m en at the heartofthe actions againstPatterson,com plainant W hitehouse and
  Supervisor Bonds can'teven agree on w hen they ad ually spoke to one another. H ow ever,their
  confusing testim ony is clarified/belied by an em ail Bonds sent to his supervisors on or about
  September6,2015,inwhichhestatesthatW hitehousettliterallychasedhim downinthe(Miami)
  terminal''onthatdatetotellmorestories(aboutW hitehouse'sobsessionwith LtColPatterson).
         W ould Bondsdeliberately fabricate an emailto hisbosses? Likely not,the two men met
  on m ore than one occasion. W hitehouse denied the m eeting on Sept 6th, 2015 and lied in his
  depositionthusgiving more credibilityto improperunderlying motivesandan orchestrated effort
  by an angrym anagertousethediscredited and obsessed W hitehouseagainstPatterson in anyway
  he could to cover up forhisunlaw fulacts.

         Bondsdeniesknow ledge ofthe W hitehouse com plainttm tilSeptem ber24,2015,w hich is
  clearly false,and likely intended to deceive the plaintiffand thisCourt. ChiefPilotsin the tlight
  oftk esdonotworkin avacuum ,relyoncleanrecordsoroperateignorantoflutkingdiscrim inatory
  motives.lnfact,Bondssentanemail(SeeExhibit7)toCaptainSammyOdeh,(APA professional
  standards)inOctober,2015inwhichheexpressesdirectknowledgeoftheW hitehousecomplaint
  almostayearprior.Atlachedtotheemailwascopicdfrom flightattendantBojedorelayingmore
  inform ation postfacto. Bondsstatesto O deh EtM oreinfo forPatterson''. Bondsclearly knew m ore
Case 0:17-cv-60533-JEM Document 211 Entered on FLSD Docket 07/09/2019 Page 6 of 21




  aboutW hitehousethan hefalsely stated in hisdeposition.9 Theemailwassentto allchiefpilots
  in the M iam iflightoftice leaving Bonds assertions he knew nothing until September 2015 as
  baselessand pretextual.

          Bond'strailofliesanddeception also infectedtheAm ericanAirlineslegaldepartmentwho
  on February 29,2016 sent a letterto A ssistantD irector/lnvestigator forthe U .S. Departm entof
  LaborOscar G.Fuentes. Lucretia Guia,Esq an attorney licensed by the North Carolina and
  G eorgia Barto practice law ,lied to the investigatorand these lieshave notbeen corrected to this
  date.(SeeExhibit8)

          L1E: IûFO Patterson's com plaint is specious; A A has not deprived him of any rights
          protected by U SER RA''

          TRU TH : Bonds hadn't arrived at Septem ber 24, 2015 w ithout com m itting a slew of
  unlaw fulactsunderU SERRA w hich violated Patterson'srights and speak directly to Patterson's
  harassm entand discrim ination claim sunder U SERR A.

          L1E:ûtspecifically on the day before a scheduled trip,FO Patterson contacted one ofthe
  chiefpilotsin M 1A and asked foran :tEO ''. :ûl-
                                                 le told C aptain Bondsthathew anted the EO because
  the captain on histrip...

          TRUTH:Thisisanoutrightliewhichwascontradictedby Bondslatertestimony(at35-2)
  American hasnotprovided any statementfrom the office staffin M iamito substantiate Bond's
  claim s of what he heard. ln fact, Bonds acknow ledges in his voicem ail that Patterson w as
  requestingantûEO''(vacation)tocoverhismilitaryleave.
                            A nd did you speak to M r.Patterson thatday?

                            1did not.lcalled and lefta voicem ailwith him .

           LlE: Upon receiptofthe Infonnation,the Com pany took no furtheraction relative to this
  m ilitary leave. Ittook no disciplinary action and no reprisals related to thisleave.

          TR UTH : A m erican unlaw fully threatened disciplinary action contrary to USERRA for
  Patterson notproviding orders.American hasalso taken ful-theraction when hisnow ChiefPilot
  sent Patterson a letter of investigation stating the USERRA m atterw as notover, and essentially
  Am erican didn'tcare whatthe verdictofthe Courtwas,American would proceed in a likewise
  fashion w ith reekless disregard forU SERRA .


  9Bondsdeposition page23,line22 BondsstateshemetW hitehouseone-timehappenstance inthe AtlantaAirport.
  W hitehouse alleges this m eeting didn'toccur untilOctober,2015 after he filed his complaint which is clearly
  contradictedbyBondsSept.6,20I5email.Whitehouse'sregurgitated(March20I5)complaintwasnothappenstance
  itwas wellorchestrated.
Case 0:17-cv-60533-JEM Document 211 Entered on FLSD Docket 07/09/2019 Page 7 of 21




           LlE: OnoraboutSeptember24,2015,howeverapilotco-worker(W hitehouse,inserted
   forclarity)lodged afonnalcomplaintregarding FO Patterson'sconduct.
          TRUTH : W hitehouse lodged his fonnalcom plaint w ith AA in M arch,2015 w hich w as
  later considered, investigated and disregarded/unfbunded by AA Corporate Security.
  W hitehouse'sincoherentrantmade itsfirstappearance in M arch 2015 6 m onthslaterasLucretia
  Guia wanted the Departm entof Labor to believe. Brian Beach received the complaint ti' om
  W hitehouse and forwarded itto Corporate Security.

          That Com orate Security lnvestigation begun in approxim ately M arch, 2015 and
  culminated som etim e after July, 2015 is the focus of this m otion for Sanctions and other
  appropriatereliefagainstAm erican Airlinesand itsattorneys. ThePlaintiffrespectfully requests
  thiscourtgrantleaveto tilethismotionforsanctionsin theinterestofJusticeandto fullyvindicate
  veteran'srights.Thismatterisn'tsolelyabouttheplaintiff.ltisaboutveteran'srightsnationwide.
  lf an em ployer, such as A m erican, is allow ed to w ithhold m aterial evidence and m ake false
  statem ents w ith im punity to coverup U SERR A violations itonly prom otes future unlaw fulacts
  and w eakens otlr ability to serve and defend the nation. lt further relegates U SERR A to a
  meaningless law for em ployers to scoff at.10 Absent this protection reservists will cease to
  volunteer for m ilitary service. The nation w ill be defended--albeit not w ith volunteers. The
  significance ofthisissue to ourservice m em bersw arrantsreview ofthisissue as soon aspractical.
  11


          American Airlines deliberately concealed the existence ofthe M arch 2015,Corporate
  Security lnvestigation f'
                          rom Patterson and his union representatives in N ovem ber, 2015. Ana
  Burke-Leon,AA HR likely knew ofthe investigation,yetintended to deceive Patterson and his
  representatives of its existence while seeking to rehash already unfounded allegations.
  W hitehouse'sinitialM arch 2015 complaint,an incoherentrantofsom e 12 pagesofunsupported
  allegations(includingmultiplecriminalallegations)whichwerelaterdeterminedtobemaliciously
  false,wassubmittedto Fred Rhonda (SICIby Captain Brian Beach forinclusion in theongoing



   10Arroyov Volvo, (7thCircuit,2015),HicklevAmericanMulti-cinema(6thCircuit,2019)
   'l On M arch 22, 2011,theU.  S.CourtofAgpealsfortheFiûhCircuitissuedadecisioninCarderv.Continental
  Airlines,which held thatUSERRA,unlikeTltleVIl,did notprovide forahostilework environmentclaim because
  thesttutedidnotincludethephrase''theterms,conditions,orprivilegesofemployment''initsdefinitionofbenefits
  ofemployment.Lessthan ninemonthslater,Congressamended USERRA , adding thesame language used in Title
  V1l,expressing itsdisagreementwith whattheFifth Circuitdid in theCardercase
Case 0:17-cv-60533-JEM Document 211 Entered on FLSD Docket 07/09/2019 Page 8 of 21




  M arch,2015 investigation.(See Exhibit9)The factremains,the W hitehouse complaintwas
  provided to corporate security,considered and obviously determ ined to be unfounded.

          W hitehouse's complaint was investigated by Captain Danny Shellhouse. Captain
  Shellhouse detennined W hitehouse fabricated alm ostallofhiscom plaint.Shellhousepointsout,
  forexample,thatW hitehouseallegeshehasûtsuperpowersandcanseethroughasteeljetbridge.''
  W hitehouse wentto g'
                      reatlengthsto avoid being served fora deposition and afterbeing legally
  served athis place ofw ork,he com plained to AA w ondering w hy he w asn't som ehow protected
  from processservicewhileatwork!(SeeExhibit10)AmericanlaterfalselyallegedthatShellhouse
  or Patterson violated com pany security policies for pilots looking up one another's schedules in
  an attempttoevadescrutinyoftheCourt.IsAmericanstipulatingtothisCourtthateitherPatterson
  or Shellhouse w ere not em ployees w ith legitim ate access to other pilot's schedules? 12 Todd
  Jewett's declaration is patently false and cites no specitic regulation or com pany policy, which
  w ould be superseded by U SERR A atany rate. Pilots at Am erican are able to see one another's
  scheduleandthisabilityisinherentinthebargainingagreementtoensurefairnessandthatajunior
  pilotis notgiven preferentialtreatm entover a m ore seniorpilot. Even W hitehouse concedesthat
  other pilots have access to his hom e address and flight schedule inform ation through the A PA
  website.(SeeExhibit11)(1nthiscasePatlersonneeded W hitehouse'shomeaddresstoservehim
  withjudicialprocessandwiththeArticle7UnionCharges).

          TheAllied Pilot'sAssociation AppealsBoard lateraffirmed thatW hitehouse'scom plaint
  wasmalicious,ill-willed (he intended to see Patterson harmed)and with nojustcause. (See
  Exhibit12)TheAppealsboard furtherpointedoutthatAmericanwasremissinapplying itsown
  H R Policies. A A couldn'tapply fair HR processes because the allegations m ade by W hitehouse
  were clearly and grossly false and inflnmm atory.Yet,laterin 2015 AA proceeded in cat'spaw
  fashion atthe urging ofthe angry,vindictive Bonds,with reckless disregard for the truth and in
  badfaithasapretextforitstreatmentofPattersonduringandafterhisobjectionable(toBondsand
  AA)militaryservice.A reasonablejurycouldreadtheM arch2015complaintandthesubsequent
  CorporateSectlritylnvestigationandReportts)andinferthatW hitehouse'sSeptember24,2015

  12W hitehousewasdodging serviceofprocess, Shellhousewasadvisedbynumerouspilotswho thoughtitodd that
  W hitehousewaschanging outofuniform toavoidprocessserversoutsideU SCustom swhen hereturned toM iam i.
  W hitehouseevenappeared beforeaN otary Publicsome 150m ilesnorth ofhissurgery centerwhich heassertedto
  excusehim from beingdeposed.


  r/
Case 0:17-cv-60533-JEM Document 211 Entered on FLSD Docket 07/09/2019 Page 9 of 21




  complaintwasridiculouson itsfaceand thatAmerican'ssubsequentactionswerenotobjective,
  thorough,independent,butratherwholly invalid andpretextual.

                 2. A m erican A irlines Corporate SecuritvInvestizations/R enorts

         So,whatisan AA CorporateSecurity Report/tinvestigation)? American wouldhavethis
   Cottrtbelieveitisapieceofpaperin which al1ofthefindingsand conclusionsare written,much
  like an offense reportw ritlen by a localpolice departm ent.Thatsim ply isnotthe case. A m erican
  doesuse form erpolice officersand investigators in its corporate security departmentto conduct
  investigations. Corporate Security investigations are used to address a num ber of issues w ith
  employeesand/orcustomersofthe airlineincluding discrim ination com plaints.Kathy Em ery,a
  retired American pilot provided a statement (See Exhibit 14),which intonates far more
  involvementby managementand employeesthanjustapiece ofpaperin which American has
  suddenly developed corporate am nesia over                  production.      Corporate Security
  Investigations/reports generate a fargreaterdigitaland electronic footprintthan A m erican w ould
  havethisCourtunderstand.Thereareem ailsandotherelectronicdatastored byAmerican airlines
  which arecrucialtotheprosecutionofthismatterbeforetheCourt.Therewouldbetravelrecords
  for the investigator and for possibly w itnesses w ho m ake statem ent in such investigations. A
  formerCorporateSecurity Oftk erwhom Patterson knowsfrom hismilitary experiencesinfonned
  him that Cop orate Security is a global organization and will tly to any location fot'its
  investigations. ln reality,there is m ore to this ttlceberg''ofthe Corporate Security lnvestigation
  than American isletting on orhasprovided the Courtfrom which areasonablejury could draw
  conclusions.

                         J. Captain B rian Beach 's Em ailand D eposition

         BrianBeach transmittedacopyofW hitehouse's(W H)complaint,(whichhe(W H)would
  laterregurgitateforBondsin September2015)toCorporateSecurityin March of2015. Beach
  advised CorporateSectzrity hewasgivingthem thewholepictureofPatterson.Thisclearly states
  tiom Ricardo Garcia that Corporate Security w as looking into the W hitehouse com plaint. One
  thing forsure,theinvestigatordid seetheW hitehousecom plaintandthereforecorporate security
  considered itaspartofhisinvestigation.W hen questioned athisdeposition abouttheinvestigation
  Beach replied itwasçûunfounded''.


  ï
Case 0:17-cv-60533-JEM Document 211 Entered on FLSD Docket 07/09/2019 Page 10 of 21




                                           4.Ulterior M otives

          W hitehousewasusefulto Am erican Airlinesinthecontextofa coverforBond'sdesireto
   teach Patterson a lesson afternotheeding Bond'satlem ptto veto a period ofm ilitary service.
   DespiteCorporateSecttrity'sunfounded tindingsaccording to Beach, Am erican hasproceeded in
   bad faith and to Patterson'sdetrimentto suppress the testimony ofthe individualsinvolved, the
   documentation,thecharacterization ofW hitehousebyCorporateSectzrity (thatclearly cannotbe
   tlattering).Onemanagementpilot,M ark Cronin,in anemailputitthisway...USERRA matters
   can get very sticky. A m erican was aw are of this and appears to have suppressed evidenee
   necessary fora fairlegalprocess. Any reasonableperson,investigatororjtlrorwho readsthe
   W hitehousecomplaintandthenobjectivelyinvestigatesthatcomplaintwouldreadily seeitasan
   incoherentrant. The APA Appealsboard,an independentadm inistrativereview certainly saw it
   that way and concluded that W hitehouse complaintwas malicious, ill-willed and with nojust
   cause.ln fact,the appealsboard sanctioned W hitehouse forhis conduct. Itwasan independent
   and fairprocessbecause the A PA representsboth Patterson and W hitehouse. Thisw as search for
   objective truth in stark contrastto American Airlines,who wasonly interested in derogatory
   inform ation on Patterson. A m erican m ustproduce everything concem ing thatinvestigation in the
   interestofjusticeabsentproduction,anadverseinferencemustbedrawnthattheinformationwas
   notfavorable to A m erican A irlines.

                           5.M emorandum ofLaw andSlzppor/za# Facts

          ThePlaintiffbelievesand assertsthatthe defendantAmerican Airlineshasengaged in a
   deceptive and unlaw fulpattern of subterfuge in direct violation of Rule 26 and Rule 37 of the
   Federal Rules of Civil Procedtlre and thatthe plaintiff has been substantively hanned by that
   conduct. Patterson in preparing his response and defense of Am erican's m otion forsanctions
   requested American to once again produce the Comorate Security (Reportl/lnvestigation.
   A m erican's lead attom ey scoffed atthis requestand replied ttthere is no basis.''Perhapsno basis
   forAmerican to provide thisinfonnation,asitwould thoroughly undermineAm erican'salready
   weak answer for violating the substantive rights of Lt.Col.Patterson. U sing Am erican's ow n
   words,çf olonelPatterson isnotexpected to grope around in the dark inthehopesofstum bling
   onto the inform ation'' in the Corporate Security Report/lnvestigation, the inform ation that


  1
Case 0:17-cv-60533-JEM Document 211 Entered on FLSD Docket 07/09/2019 Page 11 of 21




   coporatesecurity considered in fonnulatingtheirfindings(even ifthey considered andrejeded
   thatinformation ordetermined asfalse)Patlerson hasan absoluterighttothatinfonnation and
   when viewed in the light of Am erican withholding that inform ation 9om the Plaintiff it is
   hypocriticaland sanctionable given the allegationsthatAm erican haslevied againstthePlaintiff.

          (a)Duty toPreserve,FRCP 37(e)

              A partymustpreservedocumentsand electronicallystored infonnation (ES1)when it
   reasonably anticipateslitigation.

          Am erican Airlineshasstaffattorneyswho advise m anagementem ployeesand by nattzre
   are w ell versed on litigation and should be on U SERR A com pliance. A Com orate Security
   lnvestigation/Reportishardlyadocumentordata(ESl)thatonewouldconsidertrivial.Theresults
   ofsaid investigations m ay resultin the tennination orprosecution ofindividuals. Obviously tw o
   events which would certairlly result in courtproceedings.Therefore,a duty to preserve said
   inform ation exists. The Corporate Security lnvestigation culm inated approxim ately som etim e
   after July,2015. Patterson's union attorney notified Am erican shortly after the Septem ber 24,
   2015 adm inistrative change in status. Patterson retained outsidecounselwho notified American
   there w aspending litigation in Septem ber,2015. A m erican had am ple notice itshould reasonably
   anticipatethem atlerwasgoingto litigation.

          (b) Havethedocumentsx slbeenlost?FRCP 37(e)

          AmericanAirlinesaecordingtoits30B (6)representativeM ichelleM ontgomerystates:

          Did you com m unicate w ith corporate sectlrity in 10:52:16
          15 preparation fortoday'sdeposition? 10:52:19
          16 A .Y es.10:52:21
          17Q.W ithwhom in corporatesecuritydidyou 10:52:26
          18communicatein connection with today'sdeposition? 10:52:30
          19A .W ith Larry M cLaughlin,thedirectorofglobal10:52:32
          20 investigations.10:52:39
          21Q.Andwhat,ifanything,didM r.M claaughlintell10:52:40
          22 you abouttheinvestigation? 10:52:50
          23 A .He told m e thatbecause M r.G arcia haspassed 10:52:51
          24 away,w e don' thave any records ofthatinvestigation in 10:52:59
          25 detail.And hehadno knowledgeofanything morethan whatIalready knew .
Case 0:17-cv-60533-JEM Document 211 Entered on FLSD Docket 07/09/2019 Page 12 of 21




          According to American Airlines representative information regarding the Corporate
   SectlrityReport/lnvestigation havebeenlost(destroyed).

          (c) DidAmericanfailtotakereasonablestepstopreservesaiddata?
          This answerto thisquestion isquite logical. Y es! And this w ouldn'tbe the lasttim e that
   A m erican w illdevelop Com orate A m nesia and lose itsbusinessrecords. Am erican reportsthatit
   haslostthe travelrecordsofPatterson and hisw ife travelling to W ashington,D .C.So,did Richard
   Garcia ever em ail a copy of thatreportorhis findings to his boss or the chief pilot? The
   investigation continued through July, 2015 and the W hitehouse com plaint resurfaced in
   Septem ber,2015. Am erican'scorporatem emory span islessthan twom onthsand fileswere not
   retained.

          (d) Can theIostinformation berestoredorreplaced?

          Given thatA m edcan has destroyed otherrecords w hich supportLt.Co1Patterson and his
   w ife for travelling to W ashington,D .C .in a blatant attem ptto sm earhis m ilitary service on the
   Should w e assum e that Am erican A irlines now buries the results of its Corporate Seclzrity
   investigations w ith the tm fortunate and sad occurrence of its recently deceased em ployees?
   Am erican has refused to produce this inform ation provided a host of excuses w hich would not
   survivethescnztinyofareasonablejury.

          (e) Wasthereaspec6 cintenttodeprivethePlaintiffoftkeCorporateSecurityReport?

          Am erican hasm otiveto deny thatinform ation to the Plaintiff. G iven thatAm erican clearly
   violatednumeroussectionsofUSERRA (welldocumentedintherecordfortheCourt)tllroughits
   supervisorJamesBonds in September,2015 and American hassubsequently comm itted further
   unlaw fulacts in violation ofU SERR A,therein lies substantialm onetary m otive both forBond's
   and for the Corporation. The courtm ay require the em ployer to pay the individual an mnount
   equalto the amountoflostwagesand benefitsasliquidated damages.(20 CFR j 1002.3121
   Currently thisam ountcould place A m erican liable in the m illionsofdollarscategory.

           @ TheCourtshouldpresumetheinformation losssw.
                                                       :aunfavorable'',


    11
Case 0:17-cv-60533-JEM Document 211 Entered on FLSD Docket 07/09/2019 Page 13 of 21




            GiventheforegoingreasonstheCourthasgoodcausetofind,sincethe30(b)(6)cop orate
   representative has asserted itwas Etunfounded''and no doubtunfavorable and untlattering to the
   com plainantW hitehouse.

            (g)TheCourtmayissuemandatory orpermissiveadverseinstruction;or

            (h) Enterdismissalordefault

            There is montlm entalfinancialmotive for Am erican to avoid producing the data and
   Am erican has acted with reckless disregard for the law as demonstrated by Bonds and his
   supervisors.A ccording to Captain M ark Cronin,the then num ber 2 pilot at Am erican, tûW e11,
   U SERR A is a setof guidelinesthatw e try to adhere to.'' Cronin is unaw are thatU SER RA is a
   law which dem ands strictcompliance by employers. Do Am erican'ssupervisors actually view
   U SERRA m ore as guidelines than actual law s? Do A m erican's attorneys view U SERR A and
   FRCP asmere guidelinesthan actuallaws? Cronin then stateshe recallsthe September6,2015
   emailfrom JnmesBonds,regardingW hitehousechasinghim downinthe(M iami)tenninal.Bonds
   obviouslydid notfabricatehisencounterwith W hitehouse in the M iamiterminalthatdate,buthe
   did fabricatehishappenstancem eeting w ith W hitehousebeing only once.H ere again,clearm otive
   andorchestration exists.Am erican isreportedtohaveover$800 million dollarsperyearin Federal
   governm entcontracts.U nderV EV R A these contractsstipulatecertain obligationsto veterans.
   Co1Patterson is clearly a qualitied veteran underthe act. Avoiding its obligations to veterans
   appearsto be Am erican'sstock in trade asAA hasrun afoulofthislaw when itattempted totoss
   Lt.Col.Patterson outon the streetfollowing itsegregiousUSERRA violations.13 Am erican at
   every step ofits process to cover-up its egregious U SERRA violations has in factavoided every
   obligation under Title 38 USC jj 4301,etseq as amended and the September 24,2013
   implementingregulations(41CFR j60-3001.

            Am erican has an obligation to preserve any and al1information related to the Corporate
   Security Investigation. Afterbeing requested to do so refused on m ultiple occasionsto produce


   13TheVietnam EraVeterans'ReadjustmentAssistanceActprohibitsfederalcontractorsandsubcontractorsfrom
   discrim inating in em ploym entagainstprotected veterans, and requiresthese em ployersto take aftirmative action to
   recruit,hire,promote,and retaintheseveterans.Asrevised,theregulationsstrengthentheaftirmativeaction
   provisionsoftheregulationstoaidcontractorsintheireffortstorecruitandhireprotectedveteransandimprovejob
   opportunitiesforprotectedveterans.
Case 0:17-cv-60533-JEM Document 211 Entered on FLSD Docket 07/09/2019 Page 14 of 21




   the information. The defendantnow allegesthatthe investigator isunforttmately deceased and
   took noreasonablestepstopreservethatinfonnation,which cannotberestoredorreplacedthrough
   additionaldiscovery and thatthe defendant'sagentsacted with the intentto deprivetheplaintiff
   oftheuseofthatdeleted infonnation.14 Thefarranging scopeoftheinvestigationm akesitmore
   likelythan not,American intended forPatterson to neverhaveaccesstothisinform ation and went
   so far asto discard itin violation ofitsobligation to preserve. W hen itcom esto docum entfiling,
   storage & retrieval,A m erican A irlines is either w oefully inapt,has poorprocedtlres forthe sam e
   or dare itbe a corporate policy to hide ordestroy evidence which itfeelsw ould be helpfulto the
   plaintiff.

                6. AdditionalSanctionableConductandRetaliation :J'AmerkanA irlines

          Onorabouttheeveoforalargumentsforsummaryjudgment,American'slawyersand
   seniorAmerican managementofficialssenttwo lettersthatrepeated a seriesofthreatsof
   retaliation. In fact,w ith one lettersigned by A m erican'sCounselM ichaelHoltisnow accusing
   Lt.Col.Patterson ofm assive fraud on the Courtforfraudulently perform ing m ilitary service or
   obtaining m ilitat'y leaveand demandsPatterson dismisshisUSERRA lawsuit.American
   Airlinesnow assertsthatithasno(apparentlyneverhad)businessrecordsthatdemonstrate/show
   thatLt.Col.Patterson or his wife traveled to W ashington,D .C .on its aircraftto com plete his
   military duty ashe atlested to in hisdeposition and previousfilings.How ever, thisnew
   allegationissuspectandjustanotherindicationthatAmericanAirlineshas''corporateamnesia''
   when itcomesto securing and locating discoverablebusinessrecordsthatwould show Lt. Col.
   Patterson andhismilitaryserviceinanyfavorablelight.(SeeExhibit15).HopefullytheCourt
   callsinto question how Am erican Airlines,theworld'slargestairline, cnnnotfind itsown
   discoverablecorporatesecurityreport(oranyevidencethatitwaseverviewed,discussed,or
   senttoanyonewithinthecompany,exceptbyanow deadagent),andnow,morerecently,how
   Am erican Airlinescannotfind any recordsshowing Lt.Col.Pattersonorhiswifetraveling
   to/from W ashington,D C.on multipleaircraftforhim toperform hismilitary duty. Luckily,in
   the21stCentury,there areotherreliablesourcesofevidenceotherthan Am erican Airline'snow
   pattern ofsuspectrecord keeping. Forexample,attached theCourtwillfind areceiptforLt.Col.


   14FirstFinancialSecurity,Inc.v.Freedom Equity GroupN .D.CalOctober7,2016
Case 0:17-cv-60533-JEM Document 211 Entered on FLSD Docket 07/09/2019 Page 15 of 21




   Patterson'spurchaseand useofAmerican Airline'sGoGo in-tlightinternetservice,which can
   only beused,activated,and charged fortothecustom er,when theaircraftistlying above 10,000
   feet.(SeeExhibit16).lnaddition,thereisareceiptforapurchaseataconveniencestorekiosk
   (Say SiBon)madebyLt.ColonelPattersonattheAmericanAirlinesgate(beyondtheTSA
   sectlritypoint)intheW ashington-ReaganAirport,onadaythatAmerican Airlinesnow saysit
   has''no record''ofLt.ColonelPatterson orhiswife tlying on.Aseveryone knows,these are
   restricted areas and only em ployeesofA m erican or itscontractors orpassengers can be on
   aircraftoratthe aircraftgates. A ccessto these areas are obtained by boarding passes,scansof
   identification cards,etc.thatare keptin m ultiple databases,butnow Am erican A irlineshasno
   recordof.(SeeExhibit17) However,theuseoftheseservicesandreceiptsplacesLt.Colonel
   Patterson on-board an actualA m erican Airlinesaircraftand atan A m erican A irlinesaircraftgate
   onthedatethatnow AmericanAirlinesstates(in itsthreateningletters)thattheyhaveno
   businessrecord ofhim flying on,where he is com m itting fraud on thisCourt.The ''no record''
   statem entnow hastw o possible explanationsforthe Court's consideration:


          (1)AA destroyedtherecordsinordertosmearadecoratedofficer,defraudthecourt,
   intim idate a w i
                   tness,and avoid scrutiny oftheirunlaw fulactions

          (2)AA'srecordkeepingisso bad,andtheirmanagementinept,thecourtcannottrust
   anything they say. AA ad sw ith ''reckless disregard''forthe truth,and in recklessdisregard for
   veterans'rights.

          Thisbegsthe question,ifthe Courtdoes notstep in and sanction A m erican forlosing
   discoverablebusinessrecordsinthiscasethatmaybefavorabletothePlaintiff(thecomorate
   securityreportandflightrecords),whenwouldit?

          W hatfollowsisa discussion ofUSERRA provisionsregarding military serviceto inform
   theCourtoftheprotectionsgrantedandthestandingPattersonandallveteransenjoyfrom thelaw.
    1).Pattersonprovidedadvancenotice38USC Seetion4312(a)(1)/20CFR 1002.85,Noticemay
   beeitherwritten ororal 2). Patterson'sservice inthisinstancewasforfotlrdaysanddid not
   exceed5years.Section4312 (c)/20CFR 1002.99 -.103 3).ServicecategoriesincludeActive
   D uty,A ctive Duty for Training,and lnactive D uty Training. 38 U .S.C .Section 4303, 13 & l6.
   Patterson's service to the nation wascharacterized ashonorable. Section 4304 /20 C FR 1002.134
Case 0:17-cv-60533-JEM Document 211 Entered on FLSD Docket 07/09/2019 Page 16 of 21




      -
          .   135(Therearefourdisqualifyingconditionsandnoneapplytbrre-employmentrights 4).The
      service m em berfollowing a period oflessthan 31 daysm ustreportto his orher em ployerby the
      beginning of the first regularly scheduled work period that begins on the next calendar day
      tbllow ing com pletion of service, at-
                                           ter allow ance tbr safe travel hom e âom the m ilitary duty
      location and an 8-hour restperiod. Lt.Col.Patterson returned to w ork atA m erican albeitto a
   reduced status,w hich A m erican has adm itted to this Court and this Courthas stipulated as a
      violation ofUSERRA.Bagnallv Sunrise,S.D.FL (Aug,20l1) 5). Employershavetherightto
   request that a person w ho is absent for a period of service of 31 days or m ore provide
      documentation.Section4312(9 /20CFR l002.121.6).Ifapersondoesnotprovidesatisfactory
      docum entation or it is not readily available or does not exist,the em ployer stillm ustprom ptly
      reemploytheperson (intheproperposition,statusandwhereevertheescalatormayhavetaken
      theveteran).vtAnti-military animus''isacommonly misunderstoodterm. ltcanmean someone
      outrighthates the m ilitary as in the Vietnam Era protests,how ever a m ore subtle parlance is any
      attitude oraction which interferesw ith a m em ber'srightto serve. A sin thiscase Bond's unlaw ful
      dem ands and veto attem pts are clear anti-m ilitary anim us. Lt.Col.Patterson has thoroughly
      docum ented that he w as entitled to re-em ploym ent in the proper position and status and has
      presentedthatevidenceto American whocontinuesto unlawfully rejectthatproofofservicein
      furtherance ofitsow n unlaw fulactions.

                  N ow com es Captain Jeffrey Price,the M iam i D irector of Flight w ho sent a letter of
      investigation to Lt.Col.Patterson w hich w as orchestrated m y M ichelle M ontgom ery,A m erican's
      30(b)(6)deponent. (SeeExhibitl8)Accordingto Bond'stestimonytheissuewasclosedon or
      aboutN ovem ber,2015 w hen Patterson m ethisunlaw fuldem andsto produce docum entation.The
      February,2016 to the D epartm entofLabor states Am erican closed the issue w hen Patterson sent
      Bonds an extractofhis LES.

                  A m erican now insinuates in its Section 21 letter to Patterson,it doesn't care w hat the
      decision ofthiscourtis orw hatUSERRA dictates. USERRA isa setofguidelinesand nota law
      entbrced by the FederalCourts,A m erican intendsto pursue itsunlaw fulactionsoutside the Court.
      U SERRA . This letter is clearly a threat to Lt. Col. Patterson and t-
                                                                           tlrther dem onstrates that
      A m erican is acting w ith recklessdisregard for veteran's rights. Such conductis sanctionable and
      thePlaintiffrespectfully requestthecourtexerciseitsequity powersto enjoin American against

 ir
Case 0:17-cv-60533-JEM Document 211 Entered on FLSD Docket 07/09/2019 Page 17 of 21




   futureactsofretaliation and to callinto accountthese currentactsw hich have occurred since filing
   ofPatterson's originalclaim s.

                                   2 Conclusion qnd ReliefRequested

          American has demonstrated time and again through out this case that it will lie
   (Bonds/W hitehouse) to cover up its unlawful acts. Retaliation and ltdigging up dirt''are
   tradem arks evident in this case and in the FA A DO T O 1G report. A m erican has dem eaned the
   service ofLt.Col.Patterson by discrediting the nattzre ofthatservice. lfan em ployerisperm itted
   to characterize the service of a veteran, it w ill prom ote further scoffing at the 1aw and future
   unlaw fulacts. 15 ThePlaintiffrespectfully lzrgesthe Courtto considerthat, butnotforA m erican's
   bad faith actionsto concealthe Gkcorporate Security lnvestigation''from the plaintiff,A m erican's
   ever shifting excuses for violating U SERRA are baseless,withoutm erit. Am erican had am ple
   opportunity to correct its unlawful acts and com ply w ith the strict language of U SER RA .
   Am erican im properly reem ployed thePlaintiffby changing hisstatuswhile the Plaintiffw asabsent
   form ilitary serviceand thisCourtin agreem entw ith a hostofothershasestablished precedentthat
   doing so isa violation ofUSERRA.Am erican knew thatlitigation wasimm inentand theactions
   of Lt.Co1Patterson follow ing the tm law fulstatus change in Sept,2015 w ere in anticipation of
   pending litigation w ith A m erican A irlinesoverthe U SER'
                                                             R A m atter.

           The Plaintiffin good faith subm its to the Courtand believesthatAmerican Airlineshas
   intentionallyandwithmalicewithheldpertinentandexculpatoryevidence(theCorporateSecurity
   RepoY investigation)from thePlaintiffto preventitsusein litigation,whilepttrsuing sanctions
   againstthePlaintiffand hisattorneys. TheUSERRA violationsremain to thisdate and havenot
   been corrected. The tim ing ofpersonalm eetings and conversations are criticalto this m atterand
   establish the orchestration. There are a series of clearly false statem ents m ade by m ultiple
   deponents for Am erican A irlines. The ensuing conductby Am erican and its attorneysfollow ing
   Bond'sunlawfulactsarereprehensibleand sanctionable.Ratherthan correctthetmlawfulactions,




   15Maxfieldv.CintasCorp.(8t
                            bCircuit,June2007,No06-2626)InMaxfield,attemptingtodiscreditthenatureofa
   veteran'sservice,asAA isdoing inthePattersoncase,actually helpsto supportthediscrim inatorym otiveon the
   partoftheem ployer.AlsoM axfield'suseofVacationtim ewasaddressed bytheCourt.Them atterwasrem anded
   fortrial.
Case 0:17-cv-60533-JEM Document 211 Entered on FLSD Docket 07/09/2019 Page 18 of 21




      Am erican doubleddown with adeception and coverup aswellasattacksontheindividualwhose
      rightsthey had violated.

             The plaintiffhasbeen hindered by hisform erattorney in theproduction ofrecords. After
      nearly 45 days,the Plaintiff's form erattorney advised him they were reviewing the record and
      needed m oretimeto ensureno otherclientfileswere comingled with his.

             The Plaintiffreservestherightand requeststhe Courtgranthim forbearanceto supplem ent
      thism otion asthatinformation becomesavailable.

             The Plaintiffrespectfully requeststhe follow ing reliefforAm erican's egregiousdiscovery
      violations and for ptzrsuing whatis akin to m alicious prosecution and retaliation against the
      Plaintiffforasserting his substantive rightsunderU SER RA .

                 Dismiss American's Motion for Sanctions (ECF 1541 and strike any associated
             responsesin the record.

             2.VacatetheawardofSummaryJudgmentinfavorofAmericanandorderatrialbyjury.

                  lnstructthejurythatlossorconcealmentoftheCorporateSecurityInvestigationwas
             willfuland deliberate.

                  lnstructthe jury thatitmustpresume the lostinformation was unfavorable to
             Am erican A irlines.

                  Instruct the jury that the Corporate Security lnvestigation did consider Glenn
             W hitehouse'sM arch,2015 com plaintby virtue ofitbeing presented to Corporate Security
             forinvestigation.

             6. Order Am erican to produce all inform ation concem ing the investigation and
             subsequentreportts)toLtColPatterson.

             7. lssue a barpreventing Am erican from using any partofthe W hitehouse Com plaintor
             Com orate Seclzrity lnvestigation or fruits of a poisonous tree obtained follow ing its
             unlaw fulactsattrial.


 1%
Case 0:17-cv-60533-JEM Document 211 Entered on FLSD Docket 07/09/2019 Page 19 of 21




             8. lssue Sandionsasappropriate againstA m erican A irlines and itsattom eys.

                 Permanently enjoin American Airlines,its employees or agents from conducting
             any retaliatorybehaviorfrom protected activityunder(38U.S.C.j4311qagainstLt.Col.
             PattersonorhisrepresentativesforassertinghissubstantiveUSER'RA rights.38 USC j
             4323(e).16

              l0. Require A m erican to pay the reasonable costs of Plaintift's attom eys or form er
             attorneys and deposition costs for deposing Jam es Bonds,Brian Beach,M ark Cronin,
             M ichelle M ontgom ery,and G lenn W hitehouse.




      Dated July 5,2019                                         Vx z'
                                                               Rodney S.Patterson,Lt.Col.,Pro Se
                                                               1092 N W 139thTerrace
                                                               Pem broke Pines,FL 33028-2340
                                                               >ç-ç,
                                                                   !ftPg.
                                                                        !J.
                                                                          ç-!'
                                                                             1!,
                                                                               !!L7n'
                                                                                    i
                                                                                    é'-Ltt'
                                                                                          .
                                                                                          llmgqizyJa
                                                                                                   ''
                                                                                                    .l.
                                                                                                      :
                                                               (704)231-0909Cell




                                             Certificate ofConferral

              The undersigned isthePro Se Plaintiffin thism atterbefore the cotlrtand isfamiliarwith
      the foregoing docum ent. The plaintit-fhas in good faith attem pted to conferw ith the defendant's

      16Am erican disregarded thisprovision ofthe 1aw when itw asimproperly excused fortargeting Patterson'sunion
      representative,Captain Danny Shellhousewho wasassistinghim w ith theprosecution ofhiscaseand entitledtothe
      sameprotectionsunderUSERRA asaservicemember.

 z:
Case 0:17-cv-60533-JEM Document 211 Entered on FLSD Docket 07/09/2019 Page 20 of 21




   lead counsel,regarding disclostlre ordiscovery ofthe Corporate Security Investigation initiated
   onoraboutM arch,2015.Thedefendantanditscounselfailedtoact(over30days)in aneffortto
   obtain the answerorresponse to the plaintiff srequestw ithoutcourtaction.




                                                          oJ,f            .
                                                      Rodney S.Patterson,Lt.Col,Pro Se

                                       Certiticate ofService

           ILt.Co1Rodney S.Patterson,Pro Se Appellanthereby certify,thata tl'ue and correctcopy
    oftheforegoing wasservedby U.S.M ailon June6,2019 on a11counselorpartiesofrecord on the
    Service ListBelow .




                                                           A              .   F


                                                      Signature ofFiler




                                                Service List

   M ichaelA .Holt
   mholt@fisherphillips.com
   Florida BarN o.:91156
   FISHER & PH ILLIPS LLP
   450 EastLas Olas Boulevard
   Suite 800
   FortLauderdale,Florida 33301
   Telephone:(954)847-4709
Case 0:17-cv-60533-JEM Document 211 Entered on FLSD Docket 07/09/2019 Page 21 of 21




   MarkW .Robertson(ProHacVice)
   mrobertson@omm.com
   O'M ELVEN Y & M YERS LLP
   Tim e SquareTow er,7 Tim es Square
   N ew York,N ew York 10036
   Telephone:(212)326-2000

   Tristan M orales(Pro Hac Vicej
   tmorales@omm.com
   O 'M ELV EN Y & M YERS LLP
   1625 Eye Street,N orthwest
   W ashinglon,D C 20006
   Telephone:(202)383-5300
   AttorneysforAmericanAirlines,Inc.
   K aren Coolm an A m long
   Florida BarN o:275565
   kamlonc@ -rheAmlongFirm.com
   A M LON G & A M LON G ,P.A .
   500 N ortheastFourth Street
   FortLauderdale,Florida 33301-1154
   Phone:(954)462-1983
   Fax:(954)523-3102
   W illiam R.Am long
   W Ramlong@ TheAmlongFirm.com
   AM LONG & AM LONG,P.A .
   500 N ortheastFourth Street
   FortLauderdale,Florida 33301-1154
   Phone:(954)462-1983
   Fax:(954)523-3102

   Cotm selforAm long & A m long,P.A .


   N oelChristian Pace,Esq.
   206 N W 91ST STREET
   EL PO RTA L,FL 33150-2259
   Noel.c.pace.esq@ gmail.com
   (305)219-1191
